Citation Nr: 0736267	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  06-17 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUES

1.  Entitlement to payment or reimbursement for unauthorized 
medical services in connection with emergency room treatment 
at Charlotte Regional Medical Center (CRMC) on July 19, 2005.

2.  Entitlement to payment or reimbursement for unauthorized 
medical services in connection with emergency room treatment 
at Peace River Regional Medical Center (PRRMC) on September 
17, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to August 
1969.

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from separate decisions by the VA Medical Center 
(VAMC) in Bay Pines, Florida.  In June 2007, the veteran 
appeared and testified before the undersigned at a Travel 
Board hearing held at the St. Petersburg, Florida, RO.

At his Travel Board hearing in June 2007, the veteran appears 
to have raised the issue of entitlement to service connection 
for diabetes mellitus.  This issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran is service connected for PTSD evaluated as 
100 percent disabling effective January 10, 2002; his panic 
attacks are a symptom of his PTSD.  He is enrolled in the VA 
health care system, and has attended mental health 
consultations on a regular basis with his psychiatric 
medications prescribed by a VA clinician.

2.  On July 19, 2005, the veteran presented to the CRMC 
emergency room due to a 61/2-hour history of sudden onset of 
sharp chest pain, irregular heartbeat and dyspnea.  He was 
ultimately evaluated as having panic attacks that resolved 
with intravenous (IV) Ativan treatment.

3.  A VA physician has provided opinion that the July 19, 
2005, emergency room visitation at CRMC was for a non-
emergent condition and that VA facilities were feasibly 
available for treatment.

4.  On September 17, 2005, the veteran presented to the PRRMC 
emergency room due to a stable 2-day history of sharp chest 
pain exacerbated with a non-productive cough and taking deep 
breaths.  He was ultimately evaluated as having acute cough, 
pleuritic chest pain, bronchitis and chronic obstructive 
pulmonary disease.

5.  A VA physician has provided opinion that the September 
17, 2005, emergency room visitation at PRRMC was for a non-
emergent condition and that VA facilities were feasibly 
available for treatment.

6.  The CRMC and PRRMC facilities were within 4 miles from 
the veteran's home while the nearest VA emergency room 
facility was over 100 miles from his home; he received 
routine psychiatric care at the Fort Myers Outpatient Clinic 
that was in closer proximity to his home.

7.  In light of the sudden onset and severity of chest pain 
symptoms, irregular heart beat and dyspnea, as well as the 
relative distance involved to seek VA emergency room 
treatment, the veteran acted as a reasonably prudent person 
would have in similar circumstances by seeking immediate 
medical attention at CRMC on July 19, 2005, and not 
attempting to drive 100 miles to seek VA emergency room 
treatment.

8.  In light of the 2-day duration of stable symptoms 
involving chest pain and coughing causing mild discomfort, 
the veteran did not act as a reasonably prudent person would 
have in similar circumstances by concluding he had the need 
for emergency medical care at PRRMC on September 17, 2005, 
rather than seeking treatment at the Fort Myers Outpatient 
clinic or the VA hospital 100 miles away.





CONCLUSIONS OF LAW

1.  The requirements for entitlement to payment or 
reimbursement of emergency medical treatment in a non-VA 
facility for services rendered on July 19, 2005, at CRMC have 
been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. 
§§ 17.1000-17.1005 (2007).

2.  The requirements for entitlement to payment or 
reimbursement of emergency medical treatment in a non-VA 
facility for services rendered on September 17, 2005, at 
PRRMC have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 
2002); 38 C.F.R. §§ 17.1000-17.1005 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Basis

The veteran served on active duty from July 1967 to August 
1969.  He was awarded the Combat Infantry Badge (CIB) for his 
combat service in the Republic of Vietnam during the Vietnam 
War.  He is service connected for PTSD evaluated as 50 
percent disabling prior to January 10, 2002, and 100 percent 
disabling thereafter.  He also holds a noncompensable rating 
for residuals of fracture of the right 5th metacarpal.  He is 
enrolled in the VA health care system, and has attended 
mental health consultations on a regular basis with his 
psychiatric medications prescribed by a VA clinician.  His VA 
clinical records reflect that his PTSD symptomatology 
includes depression, intrusive thoughts, periodic states of 
confusion, disturbing dreams, auditory hallucinations, 
irrational angry moods and panic attacks.  His panic attacks, 
involving feelings of rapid heart beating, apprehensiveness 
and fear, are treated with a prescription of Klonopin.  He 
has had occasions of non-compliance with his psychiatric 
medications with a concomitant increased severity of his 
panic attacks.

On July 19, 2005, the veteran presented to the CRMC emergency 
room due to a 61/2-hour history of sharp 3-5/10 chest pain, 
heart palpitations and dyspnea.  He described a "sudden-
onset" of these symptoms which were intermittent in nature.  
He gave an inconsistent report as to whether he had radiation 
of pain to his left arm.  He reported a recent increase in 
stress accompanied by depression and sleeping difficulty.  He 
had a past medical history of panic attacks and flashbacks 
due to PTSD.  He could not recall the names of his 
psychiatric medications, and admitted to non-compliance of 
his psychiatric medications for approximately one week.  He 
underwent an extensive evaluation and his symptoms were 
completely relieved within 35 minutes of receiving IV Ativan 
treatment.  He was discharged with an assessment of anxiety 
reaction.  He was prescribed Ativan for his anxiety, and 
advised to seek follow-up treatment with his cardiologist and 
psychiatrist within 1-3 days.

In August 2005, a VA physician reviewed the CRMC emergency 
room treatment records and provided opinion that the 
visitation was on a non-emergent basis with no evidence of a 
serious or acute medical condition.

On September 17, 2005, the veteran presented to the PRRMC 
emergency room due to a stable 2-day history of sharp left-
sided chest pain exacerbated with a non-productive cough and 
when taking deep breaths.  He denied palpitations or 
abdominal pain.  On examination, he appeared in a mild amount 
of discomfort but in no acute distress.  He had coarse 
expiratory wheezes throughout both lung fields.  His 
differential admitting diagnoses were pneumothorax, pulmonary 
edema, myocardial infarction, rib fracture, bronchitis and/or 
pneumonia.  Following an extensive evaluation, he was 
diagnosed with acute cough, pleuritic chest pain, bronchitis 
and chronic obstructive pulmonary disease.

In January 2006, VA's Chief Medical Officer reviewed the CRMC 
emergency room treatment records and indicated that the 
veteran was seen for panic/anxiety symptoms due to non-
compliance with medications.  The treatment was deemed non-
emergent, and it was deemed that a VA medical facility was 
available to provide care, to include medication refills.

Additionally, VA's Chief Medical Officer reviewed the PRRMC 
emergency room treatment records and indicated that the 
veteran had stable symptoms over 2 days so that his treatment 
was deemed non-emergent, and that a VA medical facility was 
feasibly available to provide care.

In June 2007, the veteran testified to his belief that his 
emergency room treatment at CRMC and PRRMC were for emergency 
conditions, and that a VA facility was not feasibly 
available.  He believed on both occasions that his chest 
pains might have been an indication of a life-threatening 
heart attack.  He did not appreciate the differences between 
heart attack and panic attack symptoms.  He recalled that, at 
the time of his treatment at CRMC, his heart was beating 210 
times per minute.  He also indicated that CRMC and PRRMC were 
within 4 miles of his home while the nearest VA hospital was 
over 100 miles, or at least a 11/2 hours drive, from his home.  
He indicated that he was closer in proximity to a VA 
outpatient treatment clinic in Fort Myers where he received 
his routine mental health care.

II.  Applicable law and regulations

The veteran is seeking reimbursement for medical expenses 
rendered at a non-VA facility.  A veteran may obtain 
reimbursement for such unauthorized expenses under either 
38 U.S.C.A. § 1725 or 38 U.S.C.A. § 1728.

The criteria set forth in 38 U.S.C.A. § 1725 provide general 
authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-VA facility for those 
veterans who are active VA health-care participants (enrolled 
in the annual patient enrollment system and recipients of VA 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such treatment, and not eligible for reimbursement 
under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. 
§ 1725 (West 2002); 38 C.F.R. § 17.1002 (2007). 

"Emergency treatment" under the statute is defined as medical 
care or services furnished when (A) VA or other Federal 
facilities are not feasibly available and an attempt to use 
them beforehand would not be reasonable; (B) when such care 
or services are rendered in a medical emergency of such 
nature that a prudent layperson reasonably expects that delay 
in seeking immediate medical attention would be hazardous to 
life or health; and (C) only until such time as the veteran 
can be transferred safely to a VA or other Federal facility.  
38 U.S.C.A. § 1725(f)(1) (West 2002).

The implementing regulation, 38 C.F.R. § 17.1002, states that 
emergency services exist where treatment is for a condition 
of such a nature that a prudent lay person would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health, and 
indicates that this standard is met if there is an emergency 
medical condition manifesting itself by acute symptoms of 
sufficient severity (including severe pain) that a prudent 
lay person who possesses an average knowledge of health and 
medicine would reasonably expect the absence of immediate 
medical attention to result in placing the health of the 
individual in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or 
part.

As a reference point, an emergency is also defined as "a 
sudden, generally unexpected occurrence or set of 
circumstances demanding immediate action."  Hennessey v. 
Brown, 7 Vet. App. 143, 147 (1994) (citations omitted).

An example of when VA or other Federal facilities are not 
feasibly available and an attempt to use them beforehand 
would not be reasonable is when a veteran is brought to a 
hospital in an ambulance and the ambulance personnel 
determines that the nearest available appropriate level of 
care is at a non-VA medical center.  See 38 C.F.R. 
§ 17.1002(c) (2007).

In order to obtain reimbursement for non-VA emergency 
services furnished to a veteran for non-service-connected 
conditions, all of the criteria in § 1725 and its 
implementing regulations must be satisfied.   See 38 C.F.R. 
§§ 17.100-17.1008 (2007).

The criteria set forth in 38 U.S.C.A. § 1728 provide 
authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-VA facility under the 
following conditions: 

(1) such care or services were rendered in a 
medical emergency of such nature that delay would 
have been hazardous to life or health;

(2) such care or services were rendered to a 
veteran in need thereof (A) for an adjudicated 
service-connected disability, (B) for a non-
service-connected disability associated with and 
held to be aggravating a service-connected 
disability, (C) for any disability of a veteran 
who has a total disability permanent in nature 
from a service- connected disability, or (D) for 
any illness, injury, or dental condition in the 
case of a veteran who (i) is a participant in a 
vocational rehabilitation program..., and (ii) is 
medically determined to have been in need of care 
or treatment...[to enter or continue such course 
of training]; and;

(3) [VA] or other Federal facilities were not 
feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, 
wise, or practical.

See also 38 C.F.R. § 17.120 (2007).

The United States Court of Appeals for Veterans Claims (CAVC) 
has observed that conditions (1), (2) and (3) under 
38 U.S.C.A. § 1728 must be met before reimbursement could be 
authorized.  Malone v. Gober, 10 Vet. App. 539, 542, citing 
Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 
6 Vet. App. 66 (1993).  

Additionally, regulations provide that a VA facility may be 
considered as not feasibly available when the urgency of the 
applicant's medical condition, the relative distance of the 
travel involved, or the nature of the treatment required 
makes it necessary or economically advisable to use public or 
private facilities.  38 C.F.R. §§ 17.52, 17.53 (2007).  See 
also Cotton, 7 Vet. App. at 327 (noting that factors (1) and 
(3), above, are interrelated as the urgency for treatment 
bears directly on whether a VA or federal facility was 
feasibly available).  No reimbursement or payment of services 
not previously authorized will be made when such treatment 
was procured through private sources in preference to 
available Government facilities.  38 C.F.R. § 17.130 (2007).

Initially, the Board notes that the veteran was in receipt of 
a 100 percent schedular rating for service connected PTSD 
prior to the emergency room treatment dates in question.  
Thus, he may qualify for reimbursement for care or services 
for any disability.  See 38 U.S.C.A. § 1728(a)(2)(C) (West 
2002); 38 C.F.R. § 17.120(a)(3) (2007).  Furthermore, he was 
enrolled in the VA health care system and has received 
regular psychiatric care.  Thus, he may also qualify for 
reimbursement for care or services under38 U.S.C.A. § 1725.  
The matter turns on whether, on each of the occasions in 
question, the veteran was in need of treatment for a medical 
emergency and whether a VA facility was feasibly available to 
provide that treatment.

III.  Charlotte Medical Center

A VA physician has provided opinion that the July 19, 2005, 
emergency room visitation at CRMC was for a non-emergent 
condition and that VA facilities were feasibly available for 
treatment.  This after-the-fact assessment of the evidentiary 
record appears to be factually correct.  However, the absence 
of an actual medical emergency is not dispositive of the 
claim.  The implementing regulation for 38 U.S.C.A. § 1725 
clearly requires a review of the evidentiary record to 
determine whether the veteran's assessment to seek non-VA 
medical treatment would be consistent with that of a prudent 
person in similar circumstances.  38 C.F.R. § 17.1002 (2007).  
The provisions of 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 
do not actually define the meaning of emergency services, but 
do indicate that a feasibility determination should be made 
in the context of whether an attempt to use a VA or federal 
facility would be reasonable, sound, wise or practical. 

On July 19, 2005, the veteran presented to the CRMC emergency 
room due to a 61/2-hour history of sudden onset of sharp chest 
pain, irregular heartbeat and dyspnea.  It is clear from the 
emergency room records that the veteran had no idea the exact 
cause of his symptoms.  It is undisputed that the nearest VA 
emergency room facility was over 100 miles away from his 
home.  He has credibly testified to his personal belief his 
symptoms may have represented a heart attack and, thus, 
placing his life in jeopardy.  The Board finds that, in light 
of the sudden onset and severity of chest pain symptoms, 
irregular heart beat and dyspnea, as well as the relative 
distance involved to seek VA treatment, the veteran acted as 
a reasonably prudent person would have in similar 
circumstances by seeking immediate medical attention at CRMC 
on July 19, 2005, and not attempting to drive 100 miles to 
seek VA emergency room treatment.  Resolving reasonable 
doubt, and statutory ambiguity, in the veteran's favor, the 
Board finds that the veteran is entitled to payment or 
reimbursement for unauthorized medical services under 
38 U.S.C.A. § 1728 in connection with emergency room 
treatment at CRMC on July 19, 2005.  The claim, therefore, is 
granted.

IV.  Peace River Regional Medical Center

On review of the record, the Board must find that the veteran 
is not entitled to payment or reimbursement for unauthorized 
medical services in connection with emergency room treatment 
at PRRMC on September 17, 2005.  VA's Chief Medical Officer, 
upon review of the records, indicates that the treatment at 
PRRMC was for a non-emergent condition and that VA facilities 
were feasibly available for treatment.  While the regulations 
do not require that a veteran's treatment actually be proven 
emergent, from a purely medical standpoint, this assessment 
offers some evidence of the reasonableness of his actions.

The dispositive issue on appeal concerns whether a prudent 
layperson, presenting with the veteran's symptoms, would have 
reasonably expected that delay in seeking immediate medical 
attention for the initial evaluation and treatment would have 
been hazardous to life or health.  Unlike the previous event 
in July 2005, the veteran presented to PRRMC on September 17, 
2005, with a 2-day history of chest pain and respiratory 
symptoms.  He did not arrive by ambulance and there is no 
indication that he had a sudden change in character or 
severity of his symptoms that would prompt him to seek 
emergency medical care.  His emergency room presentation was 
of being in mild discomfort, but in no acute distress.  
Overall, the evidence demonstrates that he had a respiratory 
infection.  There were no signs suggesting the involvement of 
a vital organ, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part.  

In light of the 2-day duration of stable symptoms involving 
chest pain and coughing causing mild discomfort, the veteran 
did not act as a reasonably prudent person would have in 
similar circumstances by concluding he had the need for 
emergency medical care at PRRMC on September 17, 2005, rather 
than seeking treatment at the Fort Myers Outpatient clinic or 
the VA hospital 100 miles away.  Therefore, the claim must be 
denied as he does not meet all the criteria of emergency 
treatment as set forth in 38 U.S.C.A. §§ 1725 and/or 1728.  
The benefit of the doubt rule does not apply as the evidence 
of record preponderates against the claim.  Ortiz v. 
Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

V.  VCAA

In so holding, the Board has reviewed the record to ensure 
that the claim has been properly developed.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. § 5100 et seq.) became law with 
significant changes in VA's duty to notify and assist.  
Regulations implementing the VCAA have also been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (21007).  
There is no indication in the VCAA that Congress intended the 
act to apply to the claim provisions of Chapter 17, Title 38 
of the United States Code.  See 38 C.F.R. §§ 17.123-17.132 
(2007); see also Barger v. Principi, 16 Vet. App. 132, 138 
(2002).  

In this case, the agency of original jurisdiction (AOJ) 
provided the veteran post-adjudicatory VCAA notices for both 
of his claims in April 2006.  Even if the VCAA were 
applicable to the claims, the veteran has demonstrated actual 
knowledge of the types of evidence and/or information that 
could support his claims.  The dispositive issue in this case 
concerns whether the veteran's unauthorized non-VA treatments 
were performed under emergency circumstances.  Despite 
medical opinion to the contrary, his testimony has been 
instrumental in the granting of his entitlement to payment or 
reimbursement for his unauthorized medical expenses at CRMC.  
His testimony regarding the treatment at PRRMC was also 
directed at demonstrating a medical emergency, but the facts 
and circumstances of that visitation is such that the 
preponderance of the evidence is against the claim.  This 
claim is not denied for lack of evidence, but rather that the 
veteran's claimed belief that an emergency situation existed 
is not reasonable under the facts of this case.  Clearly, the 
veteran has actual notice of the evidentiary requirements, 
and has had a meaningful opportunity to present argument and 
evidence in support of the PRRMC claim.  See Sanders v. 
Nicholson, 487 F.3d. 881, 889-891 (Fed. Cir. 2007).  
Furthermore, the agency of original jurisdiction (AOJ) 
associated with the claims folder all necessary evidence and 
obtained medical opinion in the claim.  As such, the Board 
finds that VA has satisfied any existing duty to notify the 
veteran and assist him in the development of the claim.


ORDER

The claim of entitlement to payment or reimbursement for 
unauthorized medical services in connection with emergency 
room treatment at CRMC on July 19, 2005, is granted.

The claim of entitlement to payment or reimbursement for 
unauthorized medical services in connection with emergency 
room treatment at PRRMC on September 17, 2005, is denied.




____________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


